ORDER

PER CURIAM.
AND NOW, this 4th day of September, 2012, the Petition for Allowance of Appeal is GRANTED. The issue, rephrased for clarity, is:
Whether the Superior Court correctly held that Section 305(a)(1) of the Dog Law, 3 P.S. § 459-305(a)(l), is a strict liability offense. In briefing this issue, the parties are directed to include a discussion within the framework of the Statutory Construction Act, 1 Pa.C.S.A. §§ 1501 et seq., as to whether the General Assembly intended Section 305(a)(1) to be a strict liability offense.